Fourth Court of Appeals
                               San Antonio, Texas
                                    September 9, 2019

                                   No. 04-19-00515-CV

                             IN THE INTEREST OF J.T.H.


                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-01512
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Appellant’s first motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on September 30, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court